          Case 1:19-cr-10141-LTS Document 70 Filed 09/13/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 1:19-cr-10141-LTS
                                    )
SHELLEY M. RICHMOND JOSEPH,         )
and                                 )
WESLEY MACGREGOR,                   )
                                    )
      Defendants.                   )
____________________________________)

                MOTION BY COMMONWEALTH OF MASSACHUSETTS
                  FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF
                   IN SUPPORT OF DEFENDANTS’ MOTIONS TO
                DISMISS COUNTS I, II, AND III OF THE INDICTMENT

       The Commonwealth of Massachusetts respectfully requests leave to file the attached

amicus curiae brief in support of the defendants’ motions to dismiss Counts I, II, and III of the

indictment.1 Because the indictment of a state court judge and court officer have critical

implications for state sovereignty and the independence of the Massachusetts state court system,

the Commonwealth’s perspective is unique and its brief will assist the Court in resolving the

issues presented by the defendants’ motions.

       This Court has “inherent authority and discretion to appoint amici.” Boston Gas Co. v.

Century Indem. Co., No. 02-12062-RWZ, 2006 WL 1738312, at *1 n.1 (D. Mass. June 21,

2006). “The role of an amicus curiae … is to assist the court in cases of general public interest




1
 Pursuant to Fed. R. App. P. 29(a)(2), a state may file an amicus curiae brief without the parties’
consent or leave of court in any case pending in a federal court of appeals. Because the federal
rules of civil and criminal procedure do not expressly address the filing of amicus briefs in the
district courts, the Commonwealth respectfully seeks leave to do so pursuant to the cases cited
herein.
                                                 1
          Case 1:19-cr-10141-LTS Document 70 Filed 09/13/19 Page 2 of 4



by making suggestions to the court, by providing supplementary assistance to existing counsel,

and by insuring a complete and plenary presentation of difficult issues so that the court may

reach a proper decision.” Students for Fair Admissions, Inc. v. Pres. & Fellows of Harvard

College, 308 F.R.D. 39, 52 (D. Mass. 2015) (citations omitted). Indeed, district courts

“frequently welcome amicus briefs from non-parties concerning legal issues that have potential

ramifications beyond the parties directly involved,” NGV Gaming, Ltd. v. Upstream Point

Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005), including in criminal matters. See,

e.g., United States v. Joyce, 311 F. Supp. 3d 398, 408 (D. Mass. 2018); In re Grand Jury

Subpoena, No. 86-738, 1986 WL 13539, at *1 n.1, 2 (D. Mass. Nov. 26, 1986).

       Leave to file an amicus curiae brief is appropriate here because the federal government’s

indictment of a sitting Massachusetts state court judge and court officer for actions taken within

the scope of their official duties poses a direct threat to the integrity and independence of the

Massachusetts judiciary and is an affront to Massachusetts’s sovereignty. This case appears to

be one of the first instances in which the United States has prosecuted any person – let alone a

state court judge – for allegedly obstructing an U.S. Immigration and Customs Enforcement

officer under 18 U.S.C. § 1505 or § 1512(c). The federal government’s application of those

statutes is legally unfounded, and its prosecution undermines fundamental principles of

federalism and judicial independence. Allowing the prosecution to proceed would

“fundamentally upset the Constitution’s balance between national and local power” and have

“deeply serious consequences” for our constitutional system. Bond v. United States, 572 U.S.

844, 860, 866 (2014). The proposed amicus curiae brief addresses these harms to

Massachusetts’s interests, the inapplicability of § 1505 and § 1512(c) to the defendants’ alleged




                                                  2
          Case 1:19-cr-10141-LTS Document 70 Filed 09/13/19 Page 3 of 4



conduct, and the immunity that protects state court judges from criminal prosecution for actions

taken within the scope of their official duties.

       Amicus has sought and obtained assent from the defendants for leave to file this amicus

curiae brief. The federal government opposes this motion.

       For these reasons, the Commonwealth of Massachusetts respectfully requests that its

motion be granted and that it be granted leave to file the attached amicus curiae brief.

                                               Respectfully submitted,

                                               COMMONWEALTH OF MASSACHUSETTS

                                               By its attorney,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL


                                               /s/ Robert E. Toone
                                               Robert E. Toone, BBO #663249
                                               Anne Sterman, BBO #650426
                                               Amanda Hainsworth, BBO #684417
                                               Assistant Attorneys General
                                               Office of the Attorney General
                                               One Ashburton Place
                                               Boston, MA 02108
                                               (617) 963-2178
                                               Robert.Toone@mass.gov

Dated: September 13, 2019



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        I, Robert E. Toone, hereby certify that, on September 11, 2019, I sought and obtained
consent from the defendants to this motion for leave to file the attached amicus curiae brief. I
further certify that the federal government opposes this motion.

                                               /s/ Robert E. Toone




                                                   3
          Case 1:19-cr-10141-LTS Document 70 Filed 09/13/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that, on September 13, 2019, this document, filed through the CM/ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                              /s/ Robert E. Toone




                                                 4
